FILED
                              NOT FOR PUBLICATION                           JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SHAKTI BHATIA; RANDEEP SANDER,                   No. 08-71843

               Petitioners,                      Agency Nos.      A098-151-087
                                                                  A098-151-088
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Shakti Bhatia and Randeep Sander, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing their

appeal from an immigration judge’s decision denying their application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Petitioners testified to receiving threats from some of Sander’s family

members because of their interfaith marriage, and to an incident in which they

were stopped by Sikhs who demanded Bhatia become Sikh, join their group and

move to Punjab, or that he and Sander separate. Even if petitioners were credible,

and their asylum application was timely, substantial evidence supports the

agency’s finding that petitioners failed to demonstrate they were or will be harmed

by forces the government of India is unwilling or unable to control. See

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005). Accordingly,

petitioners’ asylum claim fails.

      Because petitioners failed to establish eligibility for asylum, they necessarily

failed to meet the more stringent standard for withholding of removal. See id.

      Substantial evidence supports the agency’s denial of petitioners’ CAT claim

because they failed to establish a likelihood of torture by or with the acquiescence

of government officials if returned to India. See Arteaga v. Mukasey, 511 F.3d

940, 948-49 (9th Cir. 2007).




                                          2                                     08-71843
      Finally, petitioners contend the BIA violated due process when it found

India’s privacy laws and enforcement of those laws similar to that of the United

States. We reject petitioners’ contention because the BIA made no such finding.

      PETITION FOR REVIEW DENIED.




                                         3                                   08-71843